The opinion of the court was delivered by
Redfield, J.
This action is debt on an award. The defendant, by written instrument under seal, leased his farm to the pláiutiff for the term of five years from and after the 15th March, 1872; and plaintiff stipulated in said lease to keep and support the defendant’s parents during said term. During the first year, a question arose as to the right of defendant to terminate the lease ; and thereupon the parties agreed to submit the question, how much the defendant should pay the plaintiff to terminate the lease and surrender the premises to the defendant at the end of the first year. The sum that defendant should pay the plaintiff for such surrender, was determined, and such is the award in suit.
I. The submission and award are very in artificially drawn, but courts, very justly, ever strive to support and enforce the adjudications of these domestic tribunals created by the parties, as in the interest of peace and, generally, of substantial justice. And, we think, there is no fatal irregularity in matters of form that should vitiate this award.
II. The submission states the matter submitted to be “ in regard to a lease of the farm known as the Frank farm, leased to said Soper for the term of five years, for which they now agree to dissolve, and abide their decision.” The exceptions state that “ the parties agreed to leave to said arbitrators to determine what should be paid to the plaintiff by the defendant, in consideration that the plaintiff would at the end of the first year of the term of *373said lease, surrender the same, and the premises and property, to the defendant.” Before the first year of the term had expired, the plaintiff assigned said lease and the remainder of the term, to his son Leroy Soper. The plaintiff thereby voluntarily disqualified himself and put it out of his power to perform the act for the performance of which this sum of money sought to be recovered, was awarded. It needs no very subtle casuistry in the form of words, to show that the plaintiff is not entitled to recover a sum of money due to him when he surrendered certain premises to the defendant, and due only in consideration and upon condition that plaintiff made the surrender, when the plaintiff has voluntarily sold the entire property which, in consideration of this sum of money, he agreed to surrender. Had there been mutual covenants, the one to surrender, and the other to pay a stipulated sum for the same, they would clearly be held dependent covenants, and the payment due when the property purchased was delivered, or the beneficial act done for which compensation was to be made. And although no time is named in the award for the payment of the money, yet in reason, and by intendment of law, it is payable when the surrender was to be made, viz., the 15th March, 1873. The plaintiff was bound to surrender on payment of the money, and the defendant was bound to pay the money on the surrender of the premises by the plaintiff. The award is but the appraisal of the plaintiff’s interest in the farm; and the submission is but the .promise of the defendant to pay such appraisal for the property. The plaintiff has, since the appraisal, sold the property to another party, and received the price. Upon what ground, in law or reason, the plaintiff can now ask the defendant to pay him the price as of a sale, is not easily comprehended. The award, doubtless, operated by way of estoppel, to terminate the plaintiff’s interest in the leased premises at the end ot the first year. But the plaintiff, holding the record title for the whole term of five years, aliened and conveyed the same to his son, and thereby declined and refused to surrender the estate, which was a correlative duty under the award. The defendant was not obliged to go into a court of equity, to force upon the conscience of a stranger a duty which the plaintiff, as contracting party, had voluntarily be*374traved. Besides, the plaintiff, when called upon by the defendant to know what he proposed to do, informed defendant “ that he did not consider himself bound by the award, as defendant had not paid it, and that he had nothing further to do with it — that he had assigned his term to his son — and that defendant must go to him about it.” This was a distinct notice to the defendant that he repudiated all duties under the award ; and if so, he necessarily waived all rights.
III. When the plaintiff notified the defendant that he repudiated the award, and had sold his term under the lease to his son Leroy, he told the defendant that he (the plaintiff) had nothing further to do with it, and that defendant must go to Leroy about it. Thereupon, acting on that notice, the defendant did purchase for a full consideration, of-Leroy, the very property which plaintiff was bound to convey to the defendant for the price and the appraisal named in the award. The defendant having acted upon this information, and paid his money for the price, in faith that he could obtain the title and possession of the farm only by negotiation and purchase of Leroy, the plaintiff is estopped from claiming any title to the premises, and from enforcing the award, which was merely the adjusted price of such title. This comes clearly within the rule of the well recognized doctrine of equitable estoppel, or estoppel in pais. A man who has induced a course of action in another by his conduct or, declarations, must stand ly them, whether true or false.
The judgment of the county court is reversed, and judgment for defendant to recover his costs.